Citation Nr: 0513255	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In January 1993, the RO denied entitlement to service 
connection for hypertension.  The veteran was provided notice 
of the decision and did not appeal.

2.  Evidence received since the January 1993 rating decision 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for hypertension.

3.  The veteran does not have hypertension, which had its 
onset in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
January 1993 RO decision, and the claim for service 
connection for hypertension is reopened. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5104, 5107, 5108 (West 2002); 38 C.F.R.   
§§ 3.156, 3.159 (2004).

2.  Hypertension was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R.           §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision; a December 
2002 statement of the case (SOC), notice thereof in January 
2003; and supplemental statements of the case (SSOC) dated in 
April 2003 and August 2004, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.  

In addition, in a May 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in May 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice). 

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, a VA examination report, and private 
treatment records.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper. 
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Factual Background

The veteran originally presented his claim for service 
connection for hypertension in August 1992.  At that time, 
the medical evidence of record included the veteran's service 
medical records.  Throughout the veteran's 14 years of 
service and over 50 documented blood pressure readings, the 
service medical records only indicated occasional elevated 
diastolic blood pressure.  Moreover, even when elevated 
diastolic blood pressure was documented, it was only slightly 
elevated.  In May 1981, it was recorded at 126/90.  In June 
1981, it was 122/90.  In April 1984, it was 131/90.   In 
January 1988, it was assessed at 128/98; however, also at 
102/82.  In March 1988, it was 148/90.  In July 1990, it was 
recorded at 144/92.  In April and July 1991, it was 130/90.  
In January 1992, it was recorded at 120/100.  In March 1992, 
the veteran's blood pressure was recorded at both 140/90 and 
112/76.  In June 1992, the Medical Evaluation Board assessed 
the veteran's blood pressure at 140/98.  However, upon 
examination, also in June 1992, his blood pressure was 
assessed at 110/62.  Additionally, a July 1992 Internal 
Medicine evaluation diagnosed mild hypertension.  However, 
the examiner noted a consistently elevated blood pressure 
which was only occasionally in the hypertensive range.  The 
examiner also stated that the occasionally elevated blood 
pressure seemed to be associated with the veteran's pain 
resulting from his foot condition.    

Accordingly, the veteran was scheduled for a VA general 
examination in October 1992.  The examiner related that a 
review of the service medical records revealed that on 
examination in July 1992 the veteran was referred to Internal 
Medicine for evaluation of blood pressure.  At that time, his 
blood pressure was 158/90 and he was prescribed Vasotec.  The 
veteran related that he took the medication until it ran out 
and since then he had not been on any medication.  Upon 
examination, the veteran's blood pressure readings were 
120/84, 120/80 and 118/84.  The examiner's diagnosis was 
hypertension, history of, blood pressure essentially normal 
and veteran on no medications for hypertension.

The veteran was denied entitlement to service connection for 
hypertension by means of a January 1993 rating decision.  The 
RO denied service connection for hypertension because the 
condition was not found at the October 1992 examination and 
the veteran was not taking any medication.  

In March 2002, the veteran attempted to reopen his claim for 
service connection for hypertension.  In a July 2002 rating 
decision the RO held that the claim was reopened because 
treatment records showed a current diagnosis of and treatment 
for hypertension.  The RO denied the veteran's claim for 
service connection because the evidence did not show a 
confirmed diagnosis of the condition, with supporting 
clinical evidence meeting VA criteria, during military 
service or within one year from separation from service.  The 
service medical records did not show a diagnosis of 
hypertension with supporting clinical evidence.  Moreover, VA 
treatment records did not show a diagnosis until April 2001.  

The Board notes that VA treatment records do reveal a current 
diagnosis of hypertension and associated treatment.  However, 
they do not provide a nexus to service.  Consequently, the 
veteran was scheduled for a February 2003 VA hypertension 
examination.  The examiner thoroughly reviewed the veteran's 
claims folder and related that the veteran started taking 
blood pressure medication a little more than a year prior to 
the examination.  The examiner also stated that the service 
medical records only reported a slight elevation of blood 
pressure, and this was on rare occasions.  The examiner 
concluded that during his period of service the veteran did 
not have essential hypertension.  Moreover, the examiner's 
impression was that the veteran currently had essential 
hypertension that was well-controlled and that "it is not 
likely to be related to his occasional elevation of pressure 
that he had in service when he was having stress or pain so 
it is not service connected, not likely." Upon examination, 
the veteran's blood pressure was under good control with 
medication; readings were at 140/88, 144/88, and 142/86.  


Legal Criteria

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C. 501, 5103A(f), 5108 
(West 2002); 38 C.F.R.     § 3.156(a) (2004).

Once reopened, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

A review of the file reveals that the RO, in January 1993, 
denied entitlement to service connection hypertension on the 
basis that there was no evidence of a current diagnosis of 
the disorder.  As the veteran did not appeal either this 
decision, it is final.  38 U.S.C.A. § 7105.  As a result, the 
current claim must be considered a claim to reopen and the 
merits may be considered only if new and material evidence 
has been submitted since that prior rating decision.  38 
U.S.C.A. §§ 5108, 7105.

Evidence added to the record subsequent to the January 1993 
rating decision includes VA treatment records and a February 
2003 VA hypertension examination.  The VA treatment records 
showed a current diagnosis of and treatment for hypertension.  
This current diagnosis and treatment for hypertension was not 
previously submitted to agency decisionmakers and, when 
considered with the previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claims with respect to a nexus between hypertension and his 
military service. Further, it raised a reasonable possibility 
of substantiating the claim.  Accordingly, the veteran's 
claim for service connection for hypertension is reopened.  
38 C.F.R. § 3.156(a).

Since the July 2002 rating decision held that new and 
material evidence had been submitted to reopen the veteran's 
claim, the Board must address the claim of entitlement to 
service connection for hypertension on a direct basis.  Upon 
review of the medical evidence of record, the Board finds 
that it does not support the veteran's contention that his 
hypertension is related to his period of service.  Service 
medical records to do not reveal a diagnosis of hypertension.  
Moreover, in-service blood pressure readings show only 
occasionally slightly elevated diastolic blood pressure 
readings.  Additionally, the in-service July 1992 internal 
medicine examiner related these occasionally elevated blood 
pressure to pain resulting from the veteran's foot condition.  
Also, the Board notes that post-service medical records do 
not reveal treatment for hypertension until April 2001, 
nearly ten years after service.  During an October 1992 VA 
general examination, there were no findings of hypertension 
nor was the veteran under any medication for hypertension.  
Finally, post-service VA treatment records do not relate any 
current hypertension to the veteran's period of service.  The 
February 2003 VA examiner has explicitly stated that the 
veteran's current hypertension "is not likely to be related 
to his occasional elevation of pressure that he had in 
service when he was having stress or pain so it is not 
service connected, not likely."  No medical opinion or other 
competent medical evidence to the contrary to support the 
veteran's assertions has been submitted.

Following review of the aforementioned medical evidence, the 
Board finds that the veteran does not have hypertension, 
which had its onset in service or is otherwise related 
thereto.  The Board has also considered the veteran's 
assertions regarding his claim.  However, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have hypertension related to his period of 
military service, the claim of service connection must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

Service connection for hypertension is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


